TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00411-CV


Lowe's Home Centers, Inc., Appellant

v.


City of Sunset Valley, Texas; Save Barton Creek Association, Inc.;
and Save Our Springs Alliance, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GV400101, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



C O N C U R R I N G   O P I N I O N


	I concur in the judgment only.  See Tex. R. App. P. 47.5 (concurring and dissenting
opinions).


  
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed:   December 9, 2004